Citation Nr: 0924915	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer.

2.  Entitlement to an increased rating for sarcoidosis with 
postoperative scars, thoracotomy, and pulmonary fibrosis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from May 1948 to January 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

As a matter of background, the Board notes that in an April 
1993 rating action, the RO denied service connection for 
prostate cancer claimed as secondary to service-connected 
sarcoidosis.  In the current appeal, the Veteran continues to 
claim entitlement to service connection for prostate cancer, 
but now does so on the basis of direct incurrence.  The RO 
did not address this legal theory of entitlement in the April 
1993 rating decision.  

However, in Schroeder v. West, the Federal Circuit concluded 
that a "claim" should be defined broadly as an application 
for benefits for a current disability.  212 F.3d 1265, 1269 
(Fed. Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 
1353 (Fed. Cir. 1999).  In Bingham v. Principi, 18 Vet. App. 
470, 474 - 75 (2004), the United States Court of Appeal for 
Veterans Claims (Court) determined that while there may be 
different legal theories of entitlement, there is only one 
claim for service connection for each disability, regardless 
of the theory of entitlement which is asserted by the 
claimant.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), 
the Court held that although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  In 
other words, denial of a claim on the basis of one theory of 
legal entitlement does not mean that the later reassertion of 
that claim on a different theory of legal entitlement makes 
it a different claim.  

Of particular note is the issue of finality.  In Bingham v. 
Nicholson, the Federal Circuit delineated an additional 
distinction between claims and theories when considering the 
question of finality.  It held that, pursuant to 38 U.S.C. 
§ 7104(b), "finality attaches once a claim for benefits is 
disallowed, not when a particular theory is rejected."  421 
F.3d at 1348-49.  Accordingly, the initial denial of the 
Veteran's claim of entitlement to service connection for 
prostate cancer in April 1993 encompassed both direct and 
secondary service connection, regardless of the fact that the 
Veteran did not raise direct service connection as a theory 
of entitlement until his current attempt to reopen the claim.  
See Bingham, supra; Roebuck, supra.  As such, new and 
material evidence must still be submitted in order to reopen 
the claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A claim for service connection for prostate cancer was 
denied by the RO in April 1993 and not appealed; the April 
1993 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the April 1993 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claim for service connection 
for prostate cancer and therefore, is not material.  

3.  The Veteran's service-connected sarcoidosis is manifested 
by complaints of shortness of breath on exertion; there is no 
evidence that it is productive of pulmonary involvement 
requiring systemic high doses (therapeutic) corticosteroids 
for control.


CONCLUSIONS OF LAW

1.  The April 1993 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
prostate cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The schedular criteria for an evaluation in excess of 30 
percent for sarcoidosis with postoperative scars, 
thoracotomy, and pulmonary fibrosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6846 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

The RO's current denial in this case is predicated upon the 
fact that new and material evidence has not been submitted to 
reopen the claim.  Therefore, any "new" evidence would have 
to contribute toward substantiating the contention that the 
Veteran's prostate cancer was due to service or a service-
connected disease or injury.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2008); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's most recent request to reopen his claim 
was filed in 2006, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in April 1993.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(a) (2008).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

To the extent that the Veteran is claiming service connection 
on a secondary basis, the law provides that disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310.  When aggravation of a non-service 
connected disability is proximately due to or the result of a 
service-connected disability, it too shall be service 
connected, to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board 
notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified 
at 38 C.F.R. § 3.310(b) (2008)).  The present case predates 
the regulatory change.  Regardless, based upon the facts in 
this case, neither version is more favorable, and the 
regulatory change does not affect the outcome herein.


Factual Background and Analysis

A claim for service connection for prostate cancer was denied 
by the RO in April 1993 and not appealed.  Thus, the claim 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).  

The evidence of record in April 1993 consisted of service 
treatment records (STRs) which show the Veteran's sarcoidosis 
was first diagnosed by X-ray.  Service connection for 
sarcoidosis was subsequently established in 1952.  It is also 
noted that the STRs are entirely negative for complaints or 
findings suggestive of prostate cancer and there are no 
medical records immediately subsequent to service that 
contain a diagnosis of prostate cancer.  The medical reports 
of record in 1993 show the Veteran was first diagnosed with 
prostate cancer in 1992, 40 years after his separation from 
service.  There was no indication that his prostate cancer 
was related to the service-connected sarcoidosis, and no 
reference to service was made.  In 1993, the RO found no 
relationship between the Veteran's prostate cancer and 
service-connected disability.  

As discussed above, "finality attaches once a claim for 
benefits is disallowed, not when a particular theory is 
rejected."  Bingham, 421 F.3d at 1348-9.  The Board also 
notes that in the June 2007 rating decision on appeal and 
July 2007 Statement of the Case, it appears as though the RO 
properly adjudicated the Veteran's claim on a finality bases, 
to include informing the Veteran that the newly-received 
evidence is insufficient to reopen the claim under any theory 
of entitlement.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The analysis below is therefore undertaken with consideration 
of the aforementioned.

Evidence received since the April 1993 rating decision 
consists of records of ongoing treatment of the Veteran's 
various medical conditions, including prostate cancer, 
between 1996 and 2008.  Overall this evidence, to the degree 
that it is new, is not material in that it shows only 
continued post-service treatment and simply does not show 
that the Veteran's prostate cancer is a result of his 
service-connected sarcoidosis (the pivotal issue underlying 
the initial claim for service connection).  Furthermore, the 
Veteran has not been granted service connection for any other 
disability and none of the additional evidence positively 
links the Veteran's prostate cancer to his military service.  
Thus, the newly received evidence does not relate to 
unestablished facts and as a result cannot raise a reasonable 
possibility of substantiating the claim.  

It is also noted that the Veteran's appellate statements are 
not material within the meaning of 38 C.F.R. § 3.156.  The 
Veteran, as a lay person, is not competent to etiologically 
relate his prostate cancer to service or any service-
connected disability.  The etiology of this type of disease 
requires medical expertise.  Accordingly, such evidence does 
not provide a basis on which to reopen a claim of service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the claim for service 
connection.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's sarcoidosis is rated as a 30 percent disabling 
under DC 6846 for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Sarcoidosis with pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control warrants a 60 percent disability 
rating and sarcoidosis with cor pulmonale or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment warrants a 100 percent disability rating.  
38 C.F.R. § 4.97.  Active disease or residuals of sarcoidosis 
may also be rated as chronic bronchitis (DC 6600).  Id.

In support of his claim for increase is an April 2007 VA 
examination report.  The examiner noted the Veteran's history 
of sarcoidosis, first diagnosed by X-ray in 1949, and 
subsequent left thoracotomy in 1954.  The Veteran began using 
inhalers four or five years ago, but no longer used them.  
His current complaint was of shortness of breath with 
exertion.  He could only walk about 75-90 yards before 
becoming short of breath and having to sit down and rest.  
The exertional dyspnea had worsened in the last three to four 
years and he occasionally had a cough but no sputum 
production.  There was evidence of hemoptysis, orthopnea, 
PND, or pedal edema.  The Veteran denied any fever, chills, 
sweats, or weight loss.  Chest X-rays from January 2007 show 
fibrosis of the left upper lung with a normal right lung.  

Examination revealed the lungs were clear to percussion and 
auscultation.  There was a 9.75 inch scar in the left lateral 
chest, which was well healed with good texture and good 
adherence.  There was no keloid formation and no elevation or 
depression.  There was no limitation of function of the scar 
and no functional impairment.  A current chest X-ray showed 
fibrosis of the left upper lobe area with the right lung 
clear.  The heart rate was normal and there was mild calcific 
sclerosis of the aorta and moderate leads were present.  The 
Veteran's FEV-1 on pulmonary function testing was measured at 
72 percent of predicted and his FEV-1/FVC was measured at 70 
percent and DLCO was 54 percent of predicted.  The examiner 
summarized the PFT results as obstructive pattern mild and 
moderate decrease in diffusion capacity.  He could not rule 
out concomitant restriction or air trapping.  There was no 
significant bronchodilator response.  

During VA examination in May 2008, the Veteran complained of 
worsening shortness of breath and exercise tolerance. He 
noted that he had to stop in the parking lot before reaching 
the building due to shortness of breath, but also from leg 
weakness.  He also complained of an occasional dry cough.  
The Veteran was retired and had a very sedentary lifestyle.  
He was not on any medications to improve his breathing and 
was not on oxygen.  In fact, there was no active treatment of 
his condition.  During the evaluation, the examiner observed 
the Veteran walk from the lobby area to the examination room 
without becoming short of breath.  Instead his breathing was 
very rested and not labored.  On examination the chest was 
symmetrical and there was a well healed left thoracotomy 
scar, which was nontender to palpation.  The lungs were clear 
to auscultation with no rales, rhonci, or wheezes.  The heart 
had regular rate and rhythm, with no murmurs.  Chest 
expansion from maximum expiration to maximum inspiration was 
1-centimeter.  A chest X-ray showed a left thoracotomy and 
some pulmonary fibrosis and no infiltrates.  

The Veteran's FEV-1 on pulmonary function testing was 
measured at 81 percent of predicted; FEV-1/FVC was measured 
at 71 percent; and DLCO was 53 percent of predicted.  These 
findings showed a slight improvement in both FVC and FEV-1, 
post-bronchodilator, when compared to the PFT results of 
about a year ago.  However diffusion capacity had decreased 
slightly to one percent in the past year.  The examiner 
summarized the pulmonary function testing results as 
obstructive pattern mild impairment.  There was no 
bronchodilator response.  There was a moderate decrease in 
the diffusion capacity.  The clinical impression was 
pulmonary sarcoidosis with essentially no change in pulmonary 
function in the past year and not requiring any current 
treatment.  The Veteran was not short of breath at rest or 
with minimal exertion.  He did have complaints of shortness 
of breath with prolonged exertion.  

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected sarcoidosis does not warrant a 
higher disability rating under DC 6846.  As noted above, in 
order to warrant a disability rating of 60 percent, the 
evidence would need to reflect sarcoidosis with pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  However, there is nothing in 
the record which shows that this is the case.  While it is 
clear that the Veteran has had an ongoing problem with his 
respiratory symptoms over the years, the medical evidence 
does not establish that his sarcoidosis currently requires 
treatment.  See May 2008 VA examination report.

As noted previously DC 6846 provides that active sarcoidosis 
or its residuals may also be rated as chronic bronchitis (DC 
6600) and extra-pulmonary involvement rated under the 
specific body system involved.  However with no evidence of 
any active symptoms of sarcoidosis, a higher rating under DC 
6600 or under the specific body system involved would not be 
appropriate.  38 C.F.R. § 4.97.  In this case, the criteria 
for a disability rating in excess of 30 percent simply are 
not met.  

The Board has considered rating the Veteran's service-
connected sarcoidosis under other diagnostic codes pertaining 
to restrictive lung disease, in order to provide him with the 
most beneficial rating.  However, there is no evidence that 
he has diaphragm paralysis or paresis, spinal cord injury 
with respiratory insufficiency, kyphoscoliosis, pectus 
excavatum, pectus carinatum, traumatic chest wall defect, 
pneumothorax, hernia, post-surgical residuals, chronic 
pleural effusion of fibrosis or sleep apnea.  38 C.F.R. § 
4.97, DCs 6840-6845, 6847 (2008).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's sarcoidosis is currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

A preponderance of the evidence weighs against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in October 2006 and January 2007, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The October 2006 letter informed him of what constituted new 
and material evidence to reopen the previously denied, 
unappealed prostate cancer claim.  He was informed that 
evidence is new if it is submitted to the VA for the first 
time.  He was informed that material evidence must pertain to 
the reason the claim was previously denied.  The letter also 
meet the specificity required under Kent v. Nicholson, 
20 Vet. App. 1 (2006), as the Veteran was advised of the 
exact reason for the previous denial and the evidence needed 
to reopen the claim for service connection.  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

However, recently, the U.S. Court of Appeals for Veterans 
Claims (Court) concluded that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a June 
2008 letter which included the criteria for evaluation of his 
service-connected sarcoidosis and an explanation for the 
decision reached.  The claim was readjudicated in a September 
2008 supplemental statement of the case, thereby curing any 
timely defect.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for prostate cancer is denied.

Entitlement to an increased rating in excess of 30 percent 
for sarcoidosis with postoperative scars, thoracotomy, and 
pulmonary fibrosis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


